                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     QUANTUM LABS, INC.,                                 Case No. 18-cv-07598-BLF
                                   7                       Plaintiff,
                                                                                             ORDER GRANTING DEFENDANTS’
                                   8              v.                                         MOTION TO DISMISS, WITH LEAVE
                                                                                             TO AMEND IN PART AND WITHOUT
                                   9     MAXIM INTEGRATED PRODUCTS INC,                      LEAVE TO AMEND IN PART
                                         et al.,
                                  10                                                         [Re: ECF 18]
                                                           Defendants.
                                  11

                                  12          Plaintiff Quantum Labs, Inc. (“Quantum”) sues Defendants Maxim Integrated Products
Northern District of California
 United States District Court




                                  13   Inc. (“Maxim”) and Mr. Tunc Doluca, Maxim’s CEO, claiming that Defendants deliberately
                                  14   caused hazardous waste to be released incident to Maxim’s operations at a facility operated by
                                  15   Plaintiff in San Jose, CA. Arising from these allegations, Plaintiff asserts both federal and state
                                  16   causes of action.
                                  17          Now before the Court is Defendants’ motion to dismiss Plaintiff’s first 10 causes of action
                                  18   for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). The Court heard oral
                                  19   argument on Defendants’ motion on April 17, 2019 (“the Hearing”). For the reasons stated on the
                                  20   record and discussed below, the motion is GRANTED, WITH LEAVE TO AMEND IN PART
                                  21   AND WITHOUT LEAVE TO AMEND IN PART.
                                  22     I.   BACKGROUND
                                  23          On December 17, 2012, Maxim and a third party entered into a “Research and
                                  24   Development Support Services Agreement” (“RDSSA”) that called for the third party “to provide
                                  25   research and development support services [to Maxim] in the field of semiconductor
                                  26   manufacturing technologies.” See Compl. ¶¶ 7, 26, ECF 1. Plaintiff operates a facility in San
                                  27   Jose, CA, and is the assignee of the third party’s rights, title, and interest in the RDSSA. Id. ¶ 7.
                                  28   Maxim rented laboratory space in Plaintiff’s facility and installed equipment for manufacturing
                                   1   silicon wafers that was “fully functional” by approximately April 2014. See id. ¶¶ 7, 16, 35.

                                   2          In June 2014, routine sampling of wastewater discharged from Plaintiff’s facility

                                   3   conducted pursuant to San Jose Water Pollution Control District Self-Monitoring requirements

                                   4   revealed the presence of cobalt. See Compl. ¶ 36. In December 2014, Maxim conducted its own

                                   5   sampling for cobalt inside Plaintiff’s facility and discovered cobalt dust at levels “nearly 100 times

                                   6   in excess of [] Maxim’s internal guidelines.” Id. ¶ 54. In September 2015, Maxim disclosed to

                                   7   Plaintiff that Maxim’s manufacturing processes called for the use of cobalt. See id. ¶¶ 23, 45. In

                                   8   or around January 2016, Maxim had “effectively abandoned the contaminated equipment on

                                   9   Plaintiff’s facility.” Id. ¶ 57. In November 2017, Plaintiff tested for the presence of cobalt in its

                                  10   facility, the results of which “showed cobalt contamination several hundred times in excess of

                                  11   permissible concentrations.” Id. ¶ 82.

                                  12          According to the complaint, Maxim was required to disclose all chemicals, solvents, and
Northern District of California
 United States District Court




                                  13   gases to be used incident to Maxim’s manufacturing processes, but “intentionally concealed from

                                  14   Plaintiff that cobalt would be brought on to Plaintiff’s facility.” See Compl. ¶¶ 23, 28. Plaintiff

                                  15   alleges that cobalt is a carcinogen under California law that requires heightened and complex

                                  16   disclosures and warnings, “all of which Maxim chose to ignore.” Id. ¶¶ 37, 38. Plaintiff filed this

                                  17   action on December 19, 2018, asserting 11 causes of action against Maxim:

                                  18         (1) violation of the Comprehensive Environmental Response, Compensation, and Liability
                                                 Act of 1980 (“CERCLA”), 42 U.S.C. §§ 9601, et seq.;
                                  19
                                             (2) violation of the Resource Conservation and Recovery Act (“RCRA”),
                                  20             42 U.S.C. § 6972(a)(1)(B);
                                             (3) fraud—intentional misrepresentation of material facts;
                                  21
                                             (4) fraud—intentional concealment of material facts;
                                  22         (5) negligence and negligence per se;
                                  23         (6) private nuisance;

                                  24         (7) waste;
                                             (8) trespass;
                                  25
                                             (9) violation of California Health & Safety Code § 25359.7;
                                  26         (10) declaratory relief; and
                                  27         (11) breach of contract.

                                  28   See generally Compl., ECF 1. Claims 1, 3, 4, and 10 are also asserted against Mr. Doluca. Id.
                                                                                          2
                                   1    II.    LEGAL STANDARD

                                   2          A.     Requests for Judicial Notice
                                   3           The Court may take judicial notice of documents referenced in the complaint, as well as

                                   4   matters in the public record. See Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001),

                                   5   overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125–26 (9th

                                   6   Cir. 2002). In addition, the Court may take judicial notice of matters that are either “generally

                                   7   known within the trial court’s territorial jurisdiction” or “can be accurately and readily determined

                                   8   from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Public

                                   9   records, including judgments and other court documents, are proper subjects of judicial notice.

                                  10   See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007). However, “[j]ust because

                                  11   the document itself is susceptible to judicial notice does not mean that every assertion of fact

                                  12   within that document is judicially noticeable for its truth.” Khoja v. Orexigen Therapeutics, Inc.,
Northern District of California
 United States District Court




                                  13   899 F.3d 988, 999 (9th Cir. 2018).

                                  14          B.     Rule 12(b)(6)
                                  15           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

                                  16   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  17   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When

                                  18   considering such a motion, the Court “accept[s] factual allegations in the complaint as true and

                                  19   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  20   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). “Threadbare recitals of the

                                  21   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

                                  22   556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  23   III.    DISCUSSION
                                  24          A.     Defendants’ Request for Judicial Notice
                                  25           Plaintiff’s facility is identified by APN # 23711061 in San Jose, CA. Compl. ¶ 7. The

                                  26   address of Plaintiff’s facility is 2108 B Bering Drive, San Jose, CA 95131. Opp’n at 1, ECF 22.

                                  27   Defendants request judicial notice of (1) certified copies of all grant deeds for APN # 23711061

                                  28   within the last 10 years; (2) an “Official Notice of Inspection” of Plaintiff’s facility dated
                                                                                           3
                                   1   12/17/2014 and stamped “Received” by the County of Santa Clara Department of Environmental

                                   2   Health on 1/20/2015; and (3) an email from the County Santa Clara Consumer and Environment

                                   3   Protection Agency disseminating the “Official Notice of Inspection.” See Request for Judicial

                                   4   Notice at 2, ECF 19; see also Exs. G, H, and I to Request for Judicial Notice, ECF 19-1. Plaintiff

                                   5   opposes Defendants’ request as to (2) and (3), arguing that Defendants “use the subject [matter]

                                   6   [of these documents] to impermissibly advance substantive arguments.” See Opp’n at 5–6.

                                   7          Defendants’ request for judicial notice of (1) the grant deeds is GRANTED because the

                                   8   documents are public documents. Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001).

                                   9           Defendants’ request for judicial notice of (2) the “Official Notice of Inspection” is

                                  10   GRANTED because the document is a public document. Lee, 250 F.3d at 688–89. However, this

                                  11   grant is limited to existence of the document and the Court does not take judicial notice of

                                  12   assertions of fact within the document. See Khoja, 899 F.3d at 999.
Northern District of California
 United States District Court




                                  13          Defendants’ request for judicial notice of (3) the email disseminating the “Official Notice

                                  14   of Inspection” is DENIED because Defendants have failed to show this email constitutes a

                                  15   “matter[] of public record,” rather than a private correspondence. Lee, 250 F.3d at 688–89.

                                  16          B.    Defendants’ Motion to Dismiss
                                  17          Defendants move to dismiss Plaintiff’s first 10 claims1 under Rule 12(b)(6). See generally

                                  18   Motion, ECF 18. In its opposition brief, Plaintiff acknowledges that claims 3 and 4 for fraud,

                                  19   claim 6 for private nuisance, claim 7 for waste, and claim 8 for trespass are insufficiently pled and

                                  20   requests leave to amend. See Opp’n at 15–16, 17–18, 20. The Court finds this request warranted.

                                  21   Accordingly, Defendants’ motion to dismiss claims 3, 4, 6, 7, and 8 is GRANTED WITH LEAVE

                                  22   TO AMEND.

                                  23          Turning to the remaining claims, and as discussed at the Hearing, the Court finds multiple

                                  24   deficiencies with Plaintiff’s current pleading. The Court notes that the deficiencies discussed

                                  25   herein are not necessarily comprehensive but are sufficient on their own to preclude the claims

                                  26   from going forward as currently pled.

                                  27
                                       1
                                  28     It is unclear whether Defendants move to dismiss claim 11 for breach of contract. Defendants
                                       request “dismissal of all claims,” see Motion at 3, but do not argue specifically as to claim 11.
                                                                                         4
                                   1          For one, Defendants raise a valid statute of limitations issue. See Motion at 7, 16–17, 20,

                                   2   24. Plaintiff may have been on notice as to the alleged use of cobalt as early as June 2014. See

                                   3   Compl. ¶ 36. Moreover, Plaintiff admits that Maxim disclosed in September 2015 that Maxim’s

                                   4   manufacturing processes called for the use of cobalt. See id. ¶¶ 23, 45. In its opposition brief,

                                   5   Plaintiff argues that a “tolling agreement” between the parties extends the applicable statutes of

                                   6   limitations. See Opp’n at 14. However, as the purported “tolling agreement” is not pled, the

                                   7   Court may not consider its viability or its effect on the claims at issue. Plaintiff may amend to

                                   8   plead facts related to the “tolling agreement” and/or facts to support theories that may revive

                                   9   claims outside the statute of limitations even under the tolling agreement.

                                  10          Second, Plaintiff’s CERCLA claim fails to adequately plead a “release” or “threatened

                                  11   release” of any “hazardous substance” to the environment, see 42 U.S.C. § 9607(a)(4), as opposed

                                  12   to a release internal to Plaintiff’s facility, see 3550 Stevens Creek Associates v. Barclays Bank of
Northern District of California
 United States District Court




                                  13   California, 915 F.2d 1355, 1359–60 (9th Cir. 1990). In addition, Plaintiff fails to adequately

                                  14   allege “the incurrence of response costs.” 42 U.S.C. § 9607(a)(4). Plaintiff may amend as to its

                                  15   CERLA claim.

                                  16          Third, Plaintiff’s RCRA claim fails to adequately allege that Defendants’ activities

                                  17   “present an imminent and substantial endangerment to health or the environment.” 42 U.S.C.

                                  18   § 6972(a)(1)(B). As far as the Court can ascertain, Plaintiff’s most recent test for the presence of

                                  19   cobalt in its facility was in November 2017. See Compl. ¶ 82. Plaintiff may amend as to its

                                  20   RCRA claim.

                                  21          Fourth, as discussed at the Hearing, the Court finds that none of the causes of action

                                  22   asserted against Mr. Doluca in his individual capacity even remotely make out a viable claim and

                                  23   are thus dismissed. Plaintiff may amend as to Mr. Doluca but shall be mindful of the Court’s

                                  24   direction.

                                  25          Accordingly, Defendants’ motion to dismiss claims 1, 2, 5, and 9 is GRANTED WITH

                                  26   LEAVE TO AMEND.

                                  27          Finally, the Court finds claim 10 for “declaratory relief” wholly duplicative of the

                                  28   underlying causes of action and that amendment could not cure this deficiency. Accordingly,
                                                                                         5
                                   1   Defendants’ motion to dismiss claim 10 is GRANTED WITHOUT LEAVE TO AMEND.

                                   2   IV.    ORDER
                                   3          1. Defendants’ motion to dismiss claims 1–9 of Plaintiff’s complaint is GRANTED
                                                 WITH LEAVE TO AMEND.
                                   4
                                              2. Defendants’ motion to dismiss claim 10 of Plaintiff’s complaint is GRANTED
                                   5             WITHOUT LEAVE TO AMEND.
                                   6          3. Any amended pleading shall be filed on or before May 1, 2019.

                                   7          4. Leave to amend is granted only as to Plaintiff’s existing claims; Plaintiff may not add
                                                 claims without leave of the Court.
                                   8
                                              5. In amending Plaintiff may add other plaintiffs but may not add other defendants
                                   9             without leave of the Court.
                                  10          6. All discovery disputes are referred to the assigned magistrate judge.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 22, 2019

                                  14                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  15                                                  United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
